Citation Nr: 0604413	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  94-35 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia



THE ISSUES

1.  Entitlement to a disability evaluation higher than 30 
percent for post-traumatic stress disorder (PTSD) before 
November 1, 1992.  

2.  Entitlement to a disability evaluation higher than 50 
percent for PTSD from November 1, 1992 until March 1, 1997.  

3.  Entitlement to a disability evaluation higher than 70 
percent for PTSD from March 1, 1997.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968, and from March 1975 to March 1979.  His 
service awards include the Combat Infantryman Badge for 
combat service in the Vietnam War. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 1993 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, granted service 
connection and assigned a 30 percent disability evaluation 
from February 16, 1990.   

Temporary total (100 percent) ratings have been in effect 
numerous times since the grant of service connection, to 
reflect periods of hospitalization for psychiatric and 
substantive abuse treatment.  Further, as to the periods 
during which total disability ratings were not in effect, 
during the appeal period, the RO assigned staged, increased 
ratings for PTSD as follows: a 50 percent rating from 
November 1, 1992; and a 70 percent from March 1, 1997.  In 
general, a claimant is assumed to be seeking the maximum 
benefit permitted by law.  As these rating increases still do 
not represent the maximum benefit (for the periods during 
which a 100 percent rating was not in effect), the appeal as 
to an increased evaluation for PTSD still remains in 
controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, the issues as characterized in the title page above are 
intended to reflect that this appeal involves evaluation as 
to whether ratings higher than those assigned by the RO for 
those periods in which a total rating was not in effect are 
warranted.   

In June 2003, the Board remanded this matter for further 
evidentiary development, which has been completed.  

A Board hearing was scheduled to be held at the RO, in 
December 2002.  The veteran failed to appear to testify, and 
did not seek to reschedule the hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

As much as the Board regrets further delay in the 
adjudication of this claim, the Board finds that another 
remand is in order to ensure that the veteran's due process 
rights, including those associated with the Veterans Claims 
Assistance Act of 2000 (VCAA), as amended, are met, and to 
ensure that VA has before it a full evidentiary record 
material to an evaluation of the claim.

In late 2003, after the Board issued its June 2003 remand 
order, the veteran filed a claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  In the TDIU 
application, the veteran reported Social Security 
Administration (SSA) as a source of income.  Also, during the 
August 2004 compensation and pension PTSD examination, he 
reported that he began receiving SSA benefits about five 
years previously.  

Service connection has long been in effect for PTSD.  The RO 
has assigned various staged ratings for this disability 
during the appeal period, and currently, a 70 percent rating 
is in effect therefor.  Entitlement to TDIU also has been 
established based in part on psychiatric impairment.  
Assuming that SSA disability began in or around 1999, it is 
highly probable, given the veteran's history of psychiatric 
disability, that SSA considered psychiatric impairment as 
part of its disability determination.  Moreover, the veteran 
himself did not specifically state that SSA disability 
benefits are based on disability other than psychiatric 
impairment.

Under the circumstances, the Board finds that the most 
appropriate disposition of this claim is deferment of a 
decision on the merits pending association with the record 
the SSA administrative law judge decision and 
exhibits/evidence supporting the SSA disability 
determination.  VA's duty to assist the veteran in 
substantiating his claim includes an obligation to obtain 
such records.  See, e.g., Masors v. Derwinski, 2 Vet. App. 
181, 187-188 (1992).  

The following actions are directed on remand:

1.  Ask the veteran whether there exists 
any lay or medical evidence not already of 
record but which pertains to PTSD, or more 
generally, his psychiatric impairment.  Ask 
him to submit any such evidence in his 
possession.  If he desires VA assistance in 
obtaining any new, missing evidence, then 
he should identify the sources or 
custodians of such evidence to enable VA to 
assist him in obtaining it.  Associate with 
the claims file any such records obtained.

2.  Contact the SSA and obtain a copy of 
the SSA administrative law judge decision 
and all supporting evidence or exhibits.  
Associate these items with the claims file.

3.  Ensure that any additional, and more 
contemporaneous, VA clinical records are 
obtained and associated with the claims 
file.

4.  After completing the above, review the 
entire claims file and readjudicate the 
claim.  If the decision remains 
unfavorable, then provide the veteran and 
his accredited service representative an 
updated Supplemental Statement of the Case 
and an appropriate amount of time to 
respond to it.  Thereafter, if in order, 
return the case to the Board for further 
review.

The veteran is not required to respond until he receives 
further notice, but he has the right to submit additional 
evidence or argument on the matters remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

